                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 RUSSELL GREER,

        Plaintiff,                                 Case No. 3:20-cv-00436

 v.                                                Judge Aleta A. Trauger
                                                   Magistrate Judge Alistair E. Newbern
 TAYLOR A. SWIFT,

        Defendant.


                                             ORDER

       Before the Court in this civil action are pro se Plaintiff Russell Greer’s motion to correct a

clerical mistake (Doc. No. 6) and motion for leave to file an amended complaint (Doc. No. 7).

Greer’s motion to correct a clerical mistake asks the Court to change the code used to identify the

nature of this suit in the Court’s electronic case filing system “from ‘190 Contract – Other

Contract’ to ‘360 – Other Personal Injury[.]’” (Doc. No. 6, PageID# 85.) The docket reflects that

the nature of suit code for this action is “360 P.I.: Other.” Greer’s motion to correct a clerical

mistake (Doc. No. 6) is therefore FOUND MOOT.

       Greer’s motion for leave to file an amended complaint asks the Court to enter his attached

proposed amended complaint on the docket. (Doc. Nos. 7, 7-1.) Federal Rule of Civil

Procedure 15(a)(1) “gives [Greer] an absolute right to amend [his] complaint one time before a

responsive pleading is served.” In re Alfes, 709 F.3d 631, 639 (6th Cir. 2013) (quoting Pertuso v.

Ford Motor Credit Co., 233 F.3d 417, 420 (6th Cir. 2000)). Because Defendant Taylor A. Swift

has not yet appeared and filed a responsive pleading, Greer may file an amended complaint as a

matter of course without seeking the Court’s leave. Greer’s motion for leave to file an amended




      Case 3:20-cv-00436 Document 9 Filed 06/26/20 Page 1 of 2 PageID #: 253
complaint (Doc. No. 7) is therefore FOUND MOOT. The Clerk of Court is DIRECTED to enter

Greer’s proposed amended complaint (Doc. No. 7-1) as a separate docket entry.

       It is so ORDERED.

                                                  ____________________________________
                                                  ALISTAIR E. NEWBERN
                                                  United States Magistrate Judge




                                     2
    Case 3:20-cv-00436 Document 9 Filed 06/26/20 Page 2 of 2 PageID #: 254
